                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR13-0238-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    LEONARDO MOTO-VALENZUELA,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the pretrial
18   motion deadline (Dkt. No. 114). Finding good cause, the Court grants the parties motion. All
19   pretrial motions in this case shall be filed no later than February 27, 2019.
20          DATED this 15th day of February 2019.
21                                                           William M. McCool
                                                             Clerk of Court
22

23                                                           s/Tomas Hernandez
                                                             Deputy Clerk
24

25

26


     MINUTE ORDER
     CR13-0238-JCC
     PAGE - 1
